Citation Nr: 1042046	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-32 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for spontaneous C5-6 
cervical ankylosis, status post vertebrae compression fracture, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1961 to June 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, 
which denied an increased rating, and continued the 30 percent 
evaluation for spontaneous C5-6 cervical ankylosis, status post 
vertebrae compression fracture. 

In July 2009 the Board issued a decision that denied an increased 
evaluation greater than 30 percent for the service-connected 
spontaneous C5-6 cervical ankylosis, status post vertebrae 
compression fracture for the time period on appeal.  The Veterans 
Law Judge who issued the July 2009 decision has retired.  

In a June 2009 statement, the Veteran's representative argued 
that there was clear and unmistakable error (CUE) in the November 
1989 rating decision that granted service connection for a C5 
compression fracture with limited motion, for failure to grant a 
separate 10 percent evaluation under Diagnostic Code 5285 for 
demonstrable vertebral deformity.  The issue had not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) and was 
referred by the Board in the July 2009 decision.  

In an Order dated in February 2010, the Court granted a Joint 
Motion for Remand that vacated the July 2009 Board decision.  The 
Joint Motion noted that if the RO found that CUE was present in 
the November 1989 Rating Decision the terms of the Joint Motion 
for Remand would be moot.  

The issue of CUE has yet to be adjudicated by the AOJ. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The issue of CUE in the November 1989 rating decision and the 
issue of increased evaluation for spontaneous C5-6 cervical 
ankylosis, status post vertebrae compression fracture are 
inextricably linked as both consider whether a separate 10 
percent evaluation under Diagnostic Code 5285 for demonstrable 
vertebral deformity is warranted.  Furthermore a finding of CUE 
in the November 1989 rating decision by the AOJ would render the 
current issue before the Board moot; therefore the issue of CUE 
must be adjudicated first. 

A remand is necessary to comply with the VA's duty to assist.  
This duty includes providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
 
The current appeal arises from a June 2003 claim for an increased 
rating for C5-6 cervical ankylosis, status post vertebrae 
compression fracture.  While there is evidence of a demonstrable 
deformity prior to the period of the claim, during the time 
period on appeal no demonstrable deformity of the vertebral 
bodies was noted in either of the x-rays taken in August 2003 and 
October 2006.  An examination is needed to determine whether the 
Veteran currently has any demonstrable deformity of a vertebral 
body as a residual of fracture of the vertebra. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for clear and 
unmistakable error (CUE) in the November 1989 
rating decision for failure to grant a 
separate 10 percent evaluation under 
Diagnostic Code 5285 for demonstrable 
vertebral deformity as a residual of fracture 
of the vertebra based on the record at the 
time of the rating decision. 

2.  If CUE is not found, schedule the Veteran 
for a VA examination to determine the current 
nature of his cervical spine disability.  An 
x-ray of the cervical spine is required. 
The examiner is to determine whether there 
are any currently demonstrable deformities of 
the vertebral body and, if so, whether any 
such deformity is the result of degenerative 
changes or the residual of a fracture of the 
vertebra.   The examiner must examine the 
entire claim file in conjunction with the 
examination and must specifically comment on 
the evidence of record that shows such 
deformity prior to the current claim.

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit sought 
remains denied, issue an appropriate SSOC and 
provide the Veteran and his representative an 
appropriate period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

